Citation Nr: 0835077	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-24 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive 
equipment only.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from August 1980 to April 
1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the appellant's claim of 
entitlement to automobile and adaptive equipment or adaptive 
equipment only.

In June 2008, a Board hearing was conducted at the RO before 
the undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.

The Board notes that the appellant's claim of entitlement to 
specially adapted housing or a special home adaptation grant 
was denied in a rating decision issued by the RO in March 
2006.  The appellant submitted a Notice of Disagreement (NOD) 
in May 2006, and the associated Statement of the Case (SOC) 
was issued in January 2007.  The appellant was informed in 
the SOC that, in order for his appeal to go forward on this 
issue, the submission of a substantive appeal (VA Form 9 or 
substitute) was required.  There was no reply from the 
appellant.  Because the appellant has not completed the 
procedural steps necessary for an appeal of the specially 
adapted housing/special home adaptation grant issue, the 
Board has not included that issue in its consideration of the 
case on appeal.  Roy v. Brown, 5 Vet. App. 554, 556 (1993) 
(Holding that the formality of perfecting an appeal to the 
Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal. When an appellant fails 
to file a timely appeal, and does not request an extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction).

The Board also notes that the VA examiner who examined the 
appellant in May 2007 rendered a diagnosis of peripheral 
neuropathy of all fingers of both hands without significant 
motor dysfunction secondary to chronic renal disease.  
Because the appellant is service-connected for renal disease, 
the matter is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  It has not been shown that the appellant has the 
anatomical loss or loss of use of a hand or a foot due to a 
service connected disability, nor is functioning of a hand or 
a foot shown to be so limited due to a service-connected 
disability that the appellant would be equally well-served by 
an amputation with use of a suitable prosthetic appliance.

2.  The appellant does not have permanent impairment of 
vision of both eyes, with central visual acuity of 20/200 or 
less in the better eye, with corrective glasses.

3.  Ankylosis of one or both of the appellant's knees or one 
or both of the appellant's hips is not shown.


CONCLUSION OF LAW

The criteria for entitlement to automobile and adaptive 
equipment or adaptive equipment only have not been met.  
38 U.S.C.A. §§ 3901, 3902, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.350(a), 3.808, 
4.63(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.  As provided for 
by the Veterans Claims Assistance Act of 2000 (VCAA), the 
United States Department of Veterans Affairs (VA) has a duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The appellant was notified of the information necessary to 
substantiate the automobile claim by correspondence dated in 
August 2004, and October 2005.  These documents informed the 
recipient of VA's duty to assist and what kinds of evidence 
the RO would help obtain.  The letter also asked the 
appellant to submit evidence he had in his possession to 
support the claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
While the RO did provide such notice to the appellant in a 
February 2008 letter and in a May 2008 letter, because the 
automobile claim is being denied, the question of an 
appropriately assigned evaluation and the effective date for 
a grant are not relevant.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The appellant was provided 
with such notice in the August 2004 VA letter in which he was 
told that medical evidence or other evidence of loss of use 
of at least a foot or a hand or vision of less than 20/200 or 
a severe defect in peripheral vision due to service-connected 
disability was needed.

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The appellant was not provided with any such general notice 
of the Diagnostic Codes pertaining to his lower extremity 
neuropathy.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The 
appellant was provided with such notice in the correspondence 
dated in February 2008, and May 2008.  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  22 
Vet. App. 37 (2008).  This information was conveyed to the 
appellant in the January 2007 Supplemental statement of the 
Case (SSOC) and the August 2004 VA letter.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or a Supplemental 
Statement of the Case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  Here, readjudication was provided in the 
August 2007 SSOC.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  

In this case, the Board finds that any notice error(s), such 
as the provision of notice for the automobile claim after the 
initial decision by the AOJ, did not affect the essential 
fairness of the adjudication because the appellant could be 
expected to understand what was needed to establish his 
automobile claim from the various notice letters sent to him 
by the RO.  The appellant was informed of the evidence and 
information needed to establish entitlement to automobile and 
adaptive equipment.  

Any defect in notice in this case has been cured by actual 
knowledge on the part of the appellant that evidence of loss 
of use of a hand or a foot due to service-connected 
disability and actual knowledge that he should provide such 
evidence.  For example, during the June 2008 Travel Board 
hearing, testimony as to the effect of the appellant's 
service-connected disability on his ability to ambulate was 
provided by the appellant.  In addition, the appellant 
procured a written statement from a VA doctor that described 
the appellant's complaints of increasing loss of use of his 
legs and use need to use a cane for ambulation.  Therefore, 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed for the 
appellant's automobile claim.

If there was any deficiency in the notice to the appellant, 
the Board finds that the presumption of prejudice on VA's 
part has been rebutted: (1) based on the communications sent 
to him over the course of this appeal and his responses, he 
clearly has actual knowledge of the evidence he is required 
to submit and of the evidence needed to substantiate his 
claim; and (2) based on his contentions, he is reasonably 
expected to understand from the notices what was needed.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007).

The correspondence provided to the appellant included the 
criteria for establishing entitlement to automobile and 
adaptive equipment.  The appellant was notified as to what 
the evidence had to show to support that claim.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish entitlement to the benefits the appellant seeks.  
In addition, the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and he has been given ample time to respond.  The 
hearing testimony and doctor statement submitted in support 
of his claim by the appellant reflect cognizance of the 
requirements for entitlement to automobile and adaptive 
equipment benefits.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as any timing error did not affect the essential 
fairness of the adjudication.  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claim under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained and/or reviewed VA medical 
treatment records.  The appellant was informed about the kind 
of evidence that was required and the kinds of assistance 
that VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was afforded VA medical examinations.  The 
appellant was also afforded the opportunity to provide 
testimony at a Board hearing.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the pertinent statute 
and regulations.

The appellant was provided with notice as to the evidence 
needed to establish entitlement to automobile and adaptive 
equipment benefits, plus notice of the assistance VA would 
provide.  Therefore, there is no duty to assist that was 
unmet and the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Proceeding 
with this case in its current procedural posture would not 
therefore inure to the appellant's prejudice.

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant testified at his June 2008 Board hearing that 
he wears steel braces on his legs all of the time and that he 
uses a scooter most of the time.  The appellant also stated 
that he was able to ambulate no more than 50 feet and that he 
fell down a lot.  He stated that he had loss of use of his 
feet due to neuropathy secondary to his service-connected 
renal disease.  He said that this affected his ability to 
move his legs.  He also testified that he was starting to 
have the same neuropathy problem with his hands.  He said 
that, on a typical day, he would walk into his kitchen to 
make dinner, that he was able to walk to some of his daily 
activities and that he also rode his scooter.  The appellant 
further testified that he had to go to dialysis in the 
mornings and that he would then come home or go to his 
parents' house afterwards because it was close by.  He said 
that he drove his truck to his parents' house.

Service connection has been granted for the appellant's 
glomerulonephritis with end-stage renal disease for which a 
100 percent rating has been assigned.  Service connection has 
also been granted for the right first finger, for which a 10 
percent evaluation has been assigned; for a duodenal ulcer, 
for which a 10 percent evaluation has been assigned; for a 
left hand injury, for which a 10 percent evaluation has been 
assigned; for right and left plantar fasciitis, for which a 
10 percent evaluation has been assigned for each; for a 
psychiatric disability, for which a 10 percent evaluation has 
been assigned; for hypertension, for which a 10 percent 
evaluation has been assigned; and for peripheral neuropathy 
of each leg, for which a 10 percent evaluation has been 
assigned for each leg.  A noncompensable service-connected 
disability rating is in effect for the right knee and for 
erectile dysfunction secondary to the end-stage renal 
disease.

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where the veteran's 
service-connected disabilities result in one of the 
following: 
(i) loss or permanent loss of use of 
one or both feet; 
(ii) loss or permanent loss of use 
of one or both hands; or
(iii) permanent impairment of vision 
of both eyes, with central visual 
acuity of 20/200 or less in the 
better eye, with corrective glasses. 

38 C.F.R. § 3.808.

Loss of use of a hand or foot is defined as no effective 
function remaining other than that which would be equally 
well served by an amputation stump at the site of election 
below the elbow or knee with use of a suitable prosthetic 
appliance.  38 C.F.R. § 3.350.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc., in the case of the 
hand, or of balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis.  38 C.F.R. § 3.350(a)(2)(i).  

Examples under 38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, 
Diagnostic Code 8521, complete paralysis also encompasses 
foot drop and slight droop of the first phalanges of all 
toes, an inability to dorsiflex the foot, loss of extension 
(dorsal flexion) of the proximal phalanges of the toes, loss 
of abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.

The appellant does not claim and the record does not show 
that he has service-connected vision disabilities.  
Therefore, the pertinent underlying issue in this case is 
whether the evidence demonstrates loss of use of the hands or 
feet due to a service-connected disability.

Review of the medical evidence of record reveals that a 
private physician progress note dated in February 2002 states 
that the appellant was constantly trying to lose weight and 
that he had recently bought a treadmill to help.  A VA 
podiatry consult note dated in January 2003 indicates that a 
cane was requested for the appellant to aid with his 
ambulation.  In an April 2003 written statement from a VA 
family practice doctor, the appellant was described as 
seeking assistance with obtaining handicap devices for his 
car.  The appellant reported experiencing increasing loss of 
use of his legs and that he now required a cane for 
ambulation.  

The appellant underwent a VA medical examination in July 
2003; the examiner reviewed the claims file.  Physical 
examination revealed decreased sensation in both of the upper 
and lower extremities consistent with the results of the 
December 2002 nerve conduction studies.  The appellant did 
not demonstrate any muscle wasting and his muscle strength 
was 5/5 throughout.  

A November 2004 VA mental health clinic note indicates that 
the appellant was doing pool exercises.  A February 2005 VA 
podiatry clinic note indicates that the appellant had uremic 
neuropathy and that he had lost sensation of his feet as a 
result.  In May 2005, the appellant was evaluated for a 
rollator walker by a VA kinesiotherapist and he demonstrated 
safety with ambulation.  In July 2005, the appellant 
underwent a PM & RS initial assessment; it was noted that the 
appellant's ambulation was within normal limits with his 
walker.  The appellant was also sent as an outpatient for 
physical therapy that same day; he complained of pain in his 
hip that limited his walking as well as his climbing such 
that he could not hunt.  He was noted to use a rollator 
walker.  The appellant was seen for a VA mental health clinic 
visit in November 2005; he was described as "walking with a 
cane".  In January 2006, the appellant underwent a VA 
occupational therapy initial evaluation.  He said that he 
worked in his yard.  He was noted to use a cane in his right 
hand.  A July 2006 VA renal transplantation clinic note 
states that the appellant said that he could climb one to two 
flights of stairs and that he still worked in his yard.

The appellant underwent a VA medical examination in May 2007.  
The examiner reviewed the appellant's electronic medical 
records.  The appellant complained of constant numbness, 
tingling and pain in his lower extremities with diminished 
function.  He was noted to wear steel braces on his lower 
extremities.  He said that he was unable to walk as far as he 
would like to walk.  He said that he could walk 50 feet when 
wearing the braces.  He also said that he could get to the 
bathroom without the braces; that he could walk with his cane 
to his scooter; and that he used a walker as well as a 
wheelchair at his home.  The appellant also complained of 
loss of dexterity with his fine motor movements.  The 
examiner noted that the appellant was relatively independent 
in his activities of daily living (ADLs).  The examiner 
observed the appellant tying his shoes.  On physical 
examination, the appellant was able to stand on his tiptoes 
and on his heels.  He had decreased sensation in all 
extremities.  He also had 4+-5/5 muscle strength in all 
muscle groups of the extremities.  There was no wasting or 
vesiculations or long-track findings in the appellant's lower 
extremities.  The examiner stated that the appellant was able 
to walk across the room with a cane with minimal difficulty.  
The examiner also stated that the appellant had good use of 
his hands and that he used his cane freely.  The examiner 
concluded that the appellant had peripheral neuropathy in all 
extremities without any motor deficits - only sensory 
deficits.

The overall record reflects that the appellant is able to 
ambulate, albeit with some loss of function.  The appellant 
is able to ambulate for short distances inside his home 
without braces; he can climb stairs, he can work in his yard 
and he can drive to his parents' house after undergoing 
dialysis.  The appellant does experience sensory deficits in 
all of his extremities and he uses a cane, rollator or a 
scooter to get from place to place.  There is no clinical 
evidence of shortening of either lower extremity of 3 1/2 
inches or more.  There is no clinical evidence of complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve as evidenced by the appellant's 
ability to stand on his tiptoes and heels.  While there is 
clinical evidence of anesthesia covering the appellant's feet 
and toes, complete paralysis or foot drop and slight droop of 
the first phalanges of all toes with an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the foot 
and weakened adduction of the foot is not demonstrated in the 
clinical evidence of record.  The record does not show that 
the appellant's actual remaining function is so ineffective 
that it could be accomplished equally well by an amputation 
stump with prosthesis.  The Board acknowledges the 
appellant's reports of pain, numbness and tingling that 
limits his functional ability.  However, pain alone does not 
equate to loss of use of either foot or either hand to the 
extent that the appellant has no effective function other 
than that which would be served equally well by amputation.

A veteran who does not qualify as an "eligible person" under 
the foregoing criteria may nevertheless be entitled to 
adaptive equipment, and adaptive equipment only, if he is 
entitled to VA compensation for ankylosis of one or both 
knees, or of one or both hips.  38 U.S.C.A. § 3902(b)(2); 
38 C.F.R. § 3.808(b)(1)(iv).  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (27th ed. 1988) at 91).  There is no clinical 
evidence of record demonstrating the existence of ankylosis 
of either one of the appellant's hips or either one of his 
knees.

Based on the evidence of record, the Board finds that the 
appellant does not meet the requirements for financial 
assistance for the purchase of an automobile and adaptive 
automobile equipment or for adaptive equipment only.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  Because the preponderance of the evidence is against 
the appellant's claim, the benefit-of-the-doubt doctrine does 
not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir.).


ORDER

Financial assistance for the purchase of an automobile or 
other conveyance, and adaptive automobile equipment, or for 
adaptive automobile equipment only, is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


